Citation Nr: 0419198	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  96-41 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for gout.   
 
2.  Entitlement to a rating higher than 20 percent for a 
right ankle disability.   
 
3.  Entitlement to a higher (compensable) rating for 
bilateral hearing loss.   
 
4.  Entitlement to a rating higher than 10 percent for a 
right knee disability.   
 
5.  Entitlement to a rating higher than 10 percent for 
bilateral pes planus with right calcaneal spur.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1973 to August 
1980 and from May 1982 to November 1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from multiple RO rating decisions.  A 
February 1995 RO decision granted service connection and a 
noncompensable rating for gout; granted service connection 
and a noncompensable rating for a right ankle disability; 
granted service connection and a noncompensable rating for 
left ear hearing loss; and granted service connection and a 
noncompensable rating for a right knee disability.  The 
veteran appealed for higher ratings.  Service connection was 
also denied for right ear hearing loss.  A July 1996 RO 
rating decision increased the rating for the veteran's right 
ankle disability to 10 percent.  A March 1998 RO decision 
increased the rating for the veteran's right ankle disability 
to 20 percent and increased the rating for his right knee 
disability to 10 percent.  A February 1999 RO decision 
granted service connection for right ear hearing loss and 
denied a higher (compensable) rating for bilateral hearing 
loss.  The RO decision also increased the rating for gout to 
20 percent.  The veteran continued to appeal for higher 
ratings for such disorders.  

In a February 2001 decision, the Board denied a higher rating 
for the veteran's bilateral hearing loss and right knee 
disability.  The Board remanded the remaining issues of 
higher ratings for gout and for a right ankle disability to 
the RO.  In May 2001, the veteran filed a motion for 
reconsideration, which was denied by the Board in July 2001.  
The veteran then appealed the denial of higher ratings for 
bilateral hearing loss and for a right knee disability to the 
U.S Court of Appeals for Veterans Claims (Court).  By an 
April 2003 order, the Court vacated the Board's decision, as 
to such issues, and remanded the case to the Board for 
further action.  The veteran testified at a Board hearing in 
Washington, D.C., in October 2003.  

The Board notes that an August 1999 RO decision granted 
service connection and a noncompensable rating for bilateral 
pes planus (flat feet) with right calcaneal spur, and in that 
month notified him of the decision.  In December 1999, the 
veteran filed a timely notice of disagreement.  The RO sent 
him a statement of the case in March 2000.  In February 2001, 
a statement from the veteran's representative was received at 
the Board which included a statement from the veteran to his 
representative in which he stated that he had forwarded a VA 
Form 9 to the RO in March 2000, as to the issue of a higher 
rating for bilateral pes planus.  A copy of the VA Form 9, 
dated in March 2000 (which would be timely), was also 
enclosed.  The Board mentioned such documents in the February 
2001 decision and referred the matter to the RO for further 
action.  In a November 2002, the RO considered the statements 
received in February 2001 as a new claim for an increased 
rating for bilateral pes planus with right calcaneal spur and 
denied such claim.  The RO also determined that a timely 
appeal had not been filed as to the August 1999 RO decision.  
The veteran has subsequently appealed both issues while 
arguing that he did file a timely substantive appeal as to 
the rating assigned for his service-connected bilateral pes 
planus with right calcaneal spur in August 1999.  In 
reviewing the evidence, the Board has determined that the 
veteran did file a timely appeal to the August 1999 RO 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.302 (2003).  Although the March 2000 VA Form 9, 
is not actually date-stamped as of that date, the veteran has 
consistently alleged, including under oath, that he timely 
filed such document with the RO and the Board finds his 
statements to be credible.  In several statements on appeal, 
the veteran has continually indicated that he was appealing 
such issue.  As the Board has determined that the veteran 
filed a timely substantive appeal as to the August 1999 RO 
decision, such issue (as denied in the November 2002 RO 
decision) is moot and will not be addressed on appeal.  The 
Board will address the issue of a higher rating for bilateral 
pes planus with right calcaneal spur as the veteran has 
continued to appeal for a higher rating.  

The present Board decision addresses the issue of a higher 
rating for bilateral pes planus with right calcaneal spur.  
The issues of higher ratings for bilateral hearing loss, a 
right knee disability, gout, and a right ankle disability are 
the subject of the remand at the end of the decision.  


FINDINGS OF FACT

The veteran's service-connected bilateral pes planus with 
right calcaneal spur is no more than moderate in degree; 
severe pes planus is not shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes planus with right calcaneal spur have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
January 1973 to August 1980 and from May 1982 to November 
1994.  

His service medical records for his first period of service 
from January 1973 to August 1980 do not refer to treatment 
foot problems.  A November 1979 examination report included 
notations that the veteran's lower extremities were normal.  

The service medical records for the veteran's second period 
of service from May 1982 to November 1994 show treatment for 
multiple foot problems.  A March 1984 treatment entry noted 
that the he was seen for complaints of periodic right heel 
pain with walking or jogging.  The assessment was right heel 
pain, etiology unknown, rule out spur versus plantar 
fasciitis, and possible pes planus.  A March 1984 
consultation report related an assessment of inferior 
calcaneal bursitis right foot, pronation syndrome, and rule 
out plantar fasciitis.  A July 1984 emergency care and 
treatment report noted that the veteran suffered a metatarsal 
stress fracture of the right foot.  An October 1984 entry 
related an assessment of a right heel spur and a November 
1984 consultation report noted an impression of plantar 
fasciitis with heel spur syndrome.  An August 1986 entry 
indicated that the veteran was seen with a past history of 
bone spurs and that he requested arch supports.  An August 
1991 treatment entry noted that the veteran had bilateral 
flat feet.  An October 1991 entry noted that the veteran 
complained of mild discomfort with running small distances.  
The examiner noted that he had a right pronated foot and 
bilateral flat feet.  The assessment included residual foot 
fracture pain.  On a medical history form at the time of the 
January 1994 separation examination, the veteran reported 
that he had foot trouble.  The reviewing examiner noted that 
the veteran fractured the fourth metatarsal of his right foot 
in 1986 and that he presently wore arch supports for foot 
pain.  The January 1994 objective separation examination 
report included a notation that the veteran's lower 
extremities were normal.  

In December 1994, the RO received the veteran's claim for 
service connection for foot pain.  

The veteran underwent a VA general medical examination in 
January 1995.  The examiner reported that the veteran had 
bilateral flat feet.  The diagnoses referred to other 
disorders.  

A private treatment record dated in November 1995 did not 
refer to foot problems.  

VA treatment records dated from April 1997 to December 1998, 
including examination reports, show treatment for multiple 
disorders.  

Private treatment records dated from October 1998 to March 
1999 show treatment for ankle complaints.  

In a May 1999 statement, the veteran reported that he had 
totally flat feet.  He stated that he was issued arch 
supports during service.  The veteran reported that his 
condition was painful and that it limited his ability to 
stand for long duration.  He noted that he had a spur on his 
right heel which would act up occasionally and cause pain.  

Private treatment records dated from June 1999 to August 1999 
refer to continued treatment for ankle complaints.  

In August 1999, the RO granted service connection and a 10 
percent rating for bilateral pes planus (flat feet) with 
right calcaneal spur, effective December 1, 1994 (day after 
release from active duty).  

VA treatment records dated from October 1999 to February 2001 
refer to continued treatment for several disorders.  A May 
2000 entry noted that the veteran complained of pain in areas 
including both feet.  A February 2001 entry noted that he was 
seen for a six to eight week flare-up of right heel pain.  It 
was noted that he had a history of a good response to two 
different injections of cortisone in the distant past with 
the last time over a year ago.  The veteran reported that his 
symptoms were progressive throughout the day and that they 
were confined to the plantar aspect of the right heel with no 
radiculopathy.  It was noted that the veteran had inserts and 
appropriate shoes.  The examiner indicated that the veteran 
was tender to palpation at the plantar flexion origin and 
that he had moderate flexible pes planus.  The impression was 
plantar fasciitis right heel.  A February 2001 radiological 
report, as to the right foot, noted that there were small 
plantar calcaneal spurs of doubtful import with some small 
spurs on the lateral margins of the great toe metatarsal 
phalangeal joint.  The impression was minor degenerative 
changes at the first metatarsal phalangeal joint.  An April 
2001 entry reported that the veteran was seen for right heel 
pain.  It was noted that he was tender to palpation at the 
plantar calcaneal at the plantar flexion origin.  The 
assessment was plantar fasciitis.  

The veteran underwent a VA orthopedic examination in 
September 2001.  The examiner noted that he had mildly 
pronated feet with grade I pes planus, bilaterally.  The 
examiner stated that there was no evidence of Achilles 
tendons spasm or displacement.  It was noted that the veteran 
did have tenderness to palpation of the plantar heel pad 
region of the right foot.  The examiner stated that the 
veteran had difficulty with heel and toe walking secondary to 
pain and that he was able to slow squat and arise again with 
more weight on the left.  The dorsalis pedis pulses were 
intact in both feet.  The impression included bilateral pes 
planus with right heel spur syndrome.  A September 2001 
radiological report, as to the right foot, related an 
impression of minor degenerative changes in the first 
metatarsal phalangeal joint.  

A VA treatment record dated in November 2002 and a private 
treatment record dated in December 2002 refer to continued 
treatment.  

In a December 2002 statement, the veteran reported that he 
had flat feet and that his feet were pronated.  He indicated 
that he had a heel spur and that he had loss of a normal 
plantar arch.  The veteran stated that he also had plantar 
fasciitis and that his treatment had given him minimal 
relief.  

VA treatment records dated from January 2003 to June 2003 
reflect treatment for several disorders.  A June 2003 
treatment entry noted that the veteran had a flat right foot 
with right plantar heel tenderness.  The impression included 
right plantar fasciitis and pes planus, right foot.  

At the October 2003 Board hearing, the veteran testified that 
he had bilateral flat feet.  He reported that he had 
deformities and that his feet were pronated.  The veteran 
stated that he had received cortisone injections in his feet 
on three different occasions and that he had a well-
documented spurring in the heel.  He also noted that he had 
been diagnosed with plantar fasciitis.  

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim for a rating 
higher than 10 percent for bilateral pes planus with right 
calcaneal spur.  VA examinations have been provided, and 
relevant medical records obtained.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 10 percent rating is warranted for moderate bilateral 
flatfoot (pes planus), with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achillis, 
pain on manipulation and use of the feet.  A 30 percent 
rating requires severe bilateral flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  

The September 2001 VA orthopedic examination noted that the 
veteran had mildly pronated feet with grade I pes planus, 
bilaterally.  The examiner stated that there was no evidence 
of Achilles tendon spasm or displacement.  It was noted that 
the veteran had tenderness to palpation of the plantar heel 
pad region of the right foot.  The impression included 
bilateral pes planus with right heel spur syndrome.  
Additionally, a June 2003 treatment entry noted that the 
veteran had a flat right foot with right plantar heel 
tenderness.  The impression, at that time, included right 
plantar fasciitis and pes planus, right foot.  

The medical evidence from recent years does not indicate 
findings of severe (30 percent) bilateral pes planus as set 
forth in Diagnostic Code 5276.  Although the veteran was 
noted to have mildly pronated feet at the September 2001 
examination, additional symptomatology such as characteristic 
callosities and swelling on use, have not been shown.  The 
veteran has complained of pain with use of his feet, but such 
is one of the requirements of the current 10 percent rating 
for pes planus.  The evidence as a whole shows no more than 
moderate (10 percent) pes planus (flat feet).  The disability 
picture more nearly approximate the criteria for a 10 percent 
rating than a 30 percent rating under Code 5276, and thus the 
lower rating of 10 percent is to be assigned.  38 C.F.R. 
§ 4.7.  

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's bilateral pes planus 
with right calcaneal spur was more than 10 percent disabling, 
and thus "staged ratings" other than 10 percent are not 
warranted.  Fenderson v. West, 12 Vet.App. 119 (1999).  

The preponderance of the evidence is against the claim for an 
increase in the 10 percent rating for bilateral pes planus 
with right calcaneal spur.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.CA. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

A higher rating for bilateral pes planus with right calcaneal 
spur is denied.  


REMAND

The other issues on appeal are higher ratings for gout, a 
right ankle disability, bilateral hearing loss, and a right 
knee disability.  

As noted above, in a February 2001 decision, the Board denied 
higher ratings for the veteran's service-connected bilateral 
hearing loss and right knee disability.  The Board remanded 
the remaining issues of higher ratings for gout and for a 
right ankle disability to the RO for further development.  
The veteran appealed the denial of the issues of higher 
ratings for bilateral hearing loss and a right knee 
disability to the Court.  By an April 2003 order, the Court 
vacated the Board's decision, as to such issues, and remanded 
the case to the Board for further action.  

The stated purpose of the Court order is for the Board to 
address compliance with legal provisions on the VA's duty to 
notify the claimant with regard to evidence and information 
necessary to substantiate his claims, including what portion 
he is to provide and what portion the VA is to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Charles v. Principi, 16 Vet.App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
itself may not provide such notice to the claimant.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (2003).  

The Board notes that the deficiencies identified by the Court 
also affect the remaining issues of higher ratings for gout 
and a right ankle disability.  In light of the Court's order, 
and as the Court's decision also affects the remaining issues 
of higher ratings for gout and a right ankle disability, the 
Board is returning these issues to the RO to assure VA 
compliance with the notice provisions of the law.  

Accordingly, these issues are remanded for the following: 

1.  The RO should send the veteran written 
notice concerning the evidence and 
information necessary to substantiate his 
claims for higher ratings for gout, a 
right ankle disability, bilateral hearing 
loss, and a right knee disability, 
including what portion he is to provide 
and what portion the VA is to provide.  

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for higher ratings for gout, a right ankle 
disability, bilateral hearing loss, and a 
right knee disability.  If the claims are 
denied, the veteran should be provided 
with a supplemental statement of the case, 
and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

	                     
______________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



